          Case 1:19-cv-03008-PGG-BCM       Document 28      Filed 12/13/19    Page 1 of 2




McElroy, Deutsch, Mulvaney & Carpenter, LLP
One Hovchild Plaza
4000 Route 66
Tinton Falls, New Jersey 07753
Tel. (732) 733-6200
Fax (732) 922-2702
Attorneys for Defendant,
First Unum Life Insurance Company



SHARON BENDERSKY,                              UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF NEW YORK
                  Plaintiff,

vs.                                            Case No. 1:19-cv-03008-PG G

 FIRST UNUM LIFE INSURANCE
 COMPANY,

                  Defendant.




                     CIVIL ACTION - CONSENT ORDER OF DISMISSAL




           THIS MATTER having been amicably adjusted and resolved by and between the parties
hereto, the same be and hereby is dismissed, with prejudice and without costs and attorneys' fees
assessed against either party.




                                      HONORABLEPAUL G. GARDEPHE, US.D.J,

                                                    az.17. I      2,/



3944243
          Case 1:19-cv-03008-PGG-BCM          Document 28      Filed 12/13/19    Page 2 of 2




          The undersigned parties hereby consent to the form, content and entry of the within order.



 LAMBERT COFFIN                                      MCELROY,DEUTSCH,MULVANEY
 Attorneys for Plaintiff, Sharon Bendersky           & CARPENTER, LLP
                                                     Attorneys for Defendant, First Unum Life
                                                     Insurance Company
  By:      Isl Andrew S. Davis
            Andrew S. Davis, Esq.                    By:    Isl Louis P. DiGiaimo
                                                            Louis P. DiGiaimo, Esq.
  Dated: 12/11/19                                    Dated: 12111 /l 9




3944243
